Citation Nr: 0604959	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to increased rating for bilateral plantar 
fasciitis (formerly evaluated as pes planus), currently rated 
as 10 percent disabling.

2.  Entitlement to increased rating for degenerative joint 
disease of the lumbar spine, currently rated as 40 percent 
disabling.

3.  Entitlement to increased rating for degenerative joint 
disease of the right elbow, currently rated as 10 percent 
disabling.

4.  Entitlement to increased rating for degenerative joint 
disease of the left elbow, currently rated as 10 percent 
disabling.

5.  Entitlement to increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

6.  Entitlement to increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1976 
to January 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO rating action that increased 
the rating for bilateral pes planus to 10 percent and that 
also continued the previous ratings of 40 percent for 
degenerative joint disease of the lumbar spine, 10 percent 
for degenerative joint disease of the left elbow, 10 percent 
for degenerative joint disease of the right elbow, 10 percent 
for degenerative joint disease of the left knee, and 10 
percent for degenerative joint disease of the right knee.  

The appellant filed a Notice of Disagreement (NOD) in June 
2000, and the RO issued a Statement of the Case (SOC) in 
January 2003.  The appellant perfected his appeal by filing a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
January 2003.

The appellant testified during two hearings on appeal:   in 
June 2003, a RO Decision Review Officer; and in April 2004, 
before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.

During the pendancy of this appeal, the RO issued a rating 
decision in June 2005 that reduced the rating for pes planus 
from 10 percent to 0 percent; the appellant filed an NOD in 
July 2005.  The RO subsequently issued a rating decision and 
Supplemental SOC (SSOC) in September 2005 that restored the 
previous 10 percent rating effective the date of the 
reduction, and that also recharacterized the service-
connected foot disability as bilateral plantar fasciitis.  
The appellant has continued his appeal for a higher rating 
for the service-connected foot disability.   

In October 2005, the appellant submitted directly to the 
Board a packet of documents which include letters that appear 
to raise a claim for a total disability rating based on 
individual unemployability (TDIU), a claim for service 
connection for post-traumatic stress disorder, and a claim 
for an increased rating for service-connected hepatitis B 
infection.  As these matters are not before the Board, and 
are not inextricably intertwined with any of the issues now 
before the Board (see Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991)), they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and assistance action necessary to 
fairly adjudicate the claims on appeal has been accomplished.

2.  The appellant's bilateral plantar fasciitis is currently 
manifested by accentuated bilateral pain on use of the feet.  

3.  The appellant's lumbar spine disability is currently 
manifested by limitation of motion with pain on motion.  
4.  The degenerative joint disease of the appellant's right 
and left elbows is currently manifested by normal extension 
and flexion, and some limitation of motion on pronation and 
supination due to pain.

5.  The degenerative joint disease of the appellant's right 
and left knees is currently manifested by complaints of 
chronic pain and slightly limited flexion.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 30 percent, but no higher, rating 
for bilateral plantar fascitis are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5279-5276 (2005). 

2.  The criteria for a rating greater than 40 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49,  4.71, 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003); and 5293 (as in effect 
since September 23, 2002, and then renumbered as Diagnostic 
Code 5243, effective September 26, 2003); and Diagnostic 
Codes 5235-5243 (as in effect since September 26, 2003).  
 
3.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the right elbow are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2005).

4.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the left elbow are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (2005).

5.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

6.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the left knee are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.

Through the January 2003 SOC and the February 2004 
Supplemental SOC (SSOC), the RO notified the appellant and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claims.  After each, they were afforded the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to present such information and evidence.  

The RO's duty-to-assist letter in March 2001 informed 
appellant of the provisions of the newly-enacted VCAA, the 
evidence currently of record, the types of evidence still 
needed to support the claims, and the respective duties of VA 
and the claimant in obtaining evidence.  The Board notes that 
the March 2001 letter erroneously stated that the appellant 
should submit evidence within 60 days, but the letter also 
informed appellant that if he submitted information within 
one year of the date of the notice letter any resultant 
payment of benefits would date from receipt of the claim.  
The Board finds that this letter meets the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been fulfilled in the 
instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the April 2000 rating 
action on appeal was issued prior to enactment of the VCAA, 
so the documents meeting the VCAA's notice requirements were 
provided to the appellant after rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the appellant.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant's NOD was received in June 2000.  Thereafter, 
the RO issued an SOC in January 2003 and an SSOC in February 
2004, each of which detailed the evidence that was received 
and considered in adjudication of the claims to date.  The 
appellant was provided an opportunity to respond after each.  
The Board also notes that most recent statement by the 
appellant's service representative, dated September 2005, 
summarizes the evidence of record and does not assert that 
any additional development action is required prior to the 
Board's review.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the Seattle and American Lake VA 
Medical Centers (VAMCs) and from 
Madigan Army Medical Center; the appellant has identified no 
other medical providers who may have relevant records for 
development.  The appellant has been afforded several VA 
medical examinations in support of these claims, and has been 
afforded RO and Board hearings; the examination reports and 
hearing transcripts are of record.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to any of the claims on appeal that that 
needs to be obtained by VA.

Hence, the Board finds that any failure on VA's part in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Factual Background

The appellant had an initial VA examination in June 1997; 
diagnoses were degenerative disc disease of the lumbar spine, 
bilateral pes planus, bilateral elbow pain, and bilateral 
knee pain.  X-ray of the lumbar spine revealed degenerative 
joint disease, while X-rays of the elbows and knees were 
within normal limits.

In March 1998, the RO granted service connection, effective 
February 1, 1998, for the following disabilities: 
degenerative joint disease of the lumbar spine (rated as 40 
percent disabling), degenerative joint disease of the right 
and left elbows (each rated as 10 percent disabling), 
degenerative joint disease of the right and left knees (each 
rated as 10 percent disabling), and bilateral pes planus 
(rated as 0 percent disabling).  The appellant was notified 
of the rating action but did not appeal.

The appellant filed a request for higher ratings in September 
1999. 

On VA examination in March 2000, the veteran reported 
worsening low back pain with episodic tingling and shooting 
pains into the legs, with occasional bilateral leg weakness.  
He also complained of bilateral foot pain with prolonged 
walking.  The appellant was observed to walk with a cane and 
he grimaced throughout the examination.  Range of motion of 
the spine was to 45 degrees on forward flexion, to 10 degrees 
on lateral bending, and to 20 degrees on right and left 
rotation, with pain throughout the range of motion.  The 
appellant complained of acute tenderness to pressure over the 
lower lumbar area.  There was no noted neurological 
abnormality.  Examination of the knees revealed tenderness to 
palpation, range of motion limited to 130 degrees 
bilaterally, and no observed instability.  The elbows had 
full range of motion, but with reported pain.  The feet had 
moderate pes planus and tenderness in the arches bilaterally.  
The examiner diagnosed chronic low back pain with minimal 
degenerative changes, minimal degenerative changes of the 
bilateral knees, bilateral elbow pain with early degenerative 
changes, and bilateral pes planus.  X-ray of the spine 
revealed minimal degenerative changes, unchanged since the 
earlier examination.  VA X-rays of the elbows showed early 
degenerative changes in the ulna bilaterally.  
  
An RO rating action of April 2000 granted an increased 
rating, to 10 percent, for bilateral pes planus but continued 
the ratings for each of the other disabilities at the 
previous level.  

A May 2000 VA podiatry consultation shows that the appellant 
complained of bilateral heel pain, worse when walking.  
Examination was unremarkable.  The clinician's impression was 
plantar fasciitis, and also ankle instability by history 
only. 

On VA examination in September 2000, the appellant complained 
that prolonged standing at his workplace was aggravating all 
his joint pains.  The appellant again was observed to walk 
with a cane and to grimace throughout the examination, and he 
complained of pain in all his joints.  The appellant declined 
to exhibit range of motion maneuvers, citing fear of pain.  
The appellant was able to achieve lumbosacral flexion to 45 
degrees, extension to 20 degrees, rotation to 25 degrees 
bilaterally, and tilting to 20 degrees bilaterally, all with 
reported pain.  He complained of acute tenderness to light 
palpation of the lumbar area, although no spasm was noted.  
Neurological examination was normal.  The appellant's 
observed range of motion of the elbows was to at least 140 
degrees, but during formal testing the appellant stopped at 
110 degrees due to reported pain.  The knees had flexion to 
95 degrees on the left and 100 degrees on the right, and 
extension to 0 degrees bilaterally, with reported pain on 
motion.  The knees were normal on inspection, and there was 
no noted instability.  Inspection of the feet revealed mild 
pes planus.  The examiner's impression was chronic low back 
pain with minimal degenerative change, chronic bilateral 
elbow pain with minimal degenerative change, chronic 
bilateral knee pain with minimal degenerative change, and 
minimal bilateral pes planus.  However, the radiologist's 
interpretation of the foot X-ray was no evidence of pes 
planus deformity.

An October 2000 VA primary care clinic note shows that the 
appellant complained of joint pain not completely responsive 
to anti-inflammatories.  He stated that pain and stiffness 
were bad first thing in the morning, and again in the evening 
as the day progressed.  In February 2001 he reported 
essentially the same symptoms, plus a new complaint of 
bilateral shoulder pain.

A February 2001 VA podiatry clinic note shows that the 
appellant's current podiatric diagnosis was bilateral 
moderate plantar fasciitis, symptomatic and refractory to 
nonsteroidal anti-inflammatory drugs.  Current treatment 
consisted of rest and orthosis.  The appellant complained of 
sharp pain on the bottoms of both feet especially in the 
morning, which eventually resolved during the day with 
walking.  The appellant continued to use a cane for support.

A March 2001 rheumatology consultation report from Madigan 
Army Medical Center (MAMC) reflects complaints of chronic 
back pain and knee pain.  The appellant complained of morning 
stiffness and gelling, exacerbated by bending, stooping, and 
heavy lifting; pain and stiffness also recurred at the end of 
the day.  The appellant was observed to ambulate with a cane.  
On examination, the back was tender to pressure with palpable 
spasm, and range of motion (flexion to extension) was limited 
due to pain.  The knees were positive for patellar grind 
bilaterally.  The clinical impression was mild osteoarthritis 
of the spine with mechanical low back pain and muscle spasm, 
and patellofemoral syndrome with early osteoarthritis of the 
right knee. 

In August 2001, the RO continued the 40 percent rating for 
degenerative joint disease of the lumbar spine and the 10 
percent rating for each of the other disabilities on appeal. 

An October 2001 VA primary care clinic note shows that the 
appellant complained of continued intermittent pain to the 
back and knees.  He had been taken off oral anti-
inflammatories due to concerns about his liver condition 
(chronic active hepatitis B).  His current treatment 
consisted of topical anti-inflammatory ointment.  Subsequent 
treatment notes in April and July 2002 were essentially 
unchanged, with appellant complaining of daily pain and 
stiffness in the back, knees, and elbow somewhat relieved by 
topical cream.

VA primary care clinic notes, dated from March 2003 to July 
2003, show that the appellant complained of daily joint 
pains.  He stated that his continued chronic joint pain was 
causing him to become depressed.

During the June 2003 RO hearing, the appellant testified that 
he experienced muscle spasms in his back every night and 
every day, occurring even when relaxing his back.  He 
reported that he had to lie flat on his back, because he was 
unable to lie on his side.  The appellant reporting using ice 
packs and a transcutaneous electrical nerve stimulation 
(TENS) unit, which provided temporary relief only.  He 
indicted that he was unable to sit for prolonged periods and 
had to discontinue school for that reason.  Currently, the 
examiner noted that the appellant attended physical therapy 
three times per week and performed exercises at home daily, 
that he walked with a cane, and that he reported experiencing 
pain radiating down both legs and a tingling sensation in the 
feet.  The appellant also reported constant sharp, needle-
like pain in both knees.  He stated that he had difficulty 
ascending or descending stairs due to his knee pain, and that 
he could walk no more than 20 feet without discomfort.  The 
examiner noted that the appellant did not currently wear a 
knee brace, but had orthotic insoles intended to relieve knee 
pain.  It was also indicated that the appellant experienced 
elbow symptoms very similar to his knees, to include 
difficulty straightening his elbow and flexing his elbow to 
touch his hand to his shoulder; he also noted that he could 
not lift more than 50 pounds.  The appellant reported that 
his feet were painful; he was unable to walk more than 50 
yards unless wearing shoes with orthotic insoles, and he was 
unable to take oral anti-inflammatory medications due to his 
hepatitis.  It was noted that the appellant currently worked 
full-time as a clerk at the Fort Lewis transportation office.

On VA medical examination in September 2003, the appellant 
was noted to have an antalgic gait, to grimace, to use a cane 
in his right hand, and to limp with his legs and feet.  It 
was noted that the appellant currently worked as a clerk at 
Fort Lewis, and stated that over the past 12 months he had 
lost 5 days of work due to his feet, 5 days for his elbows, 
and 5 days for his back.  The appellant complained of foot 
and ankle pain at a 10/10 intensity that kept him awake at 
night.  He stated that he could stand for 10 minutes at a 
time; he endorsed foot pain but did not complain of weakness 
or fatigability.  He also indicated that orthotics made his 
foot pain worse.

Examination revealed metatarsus varus deformity of the first, 
second, and third metatarsals bilaterally; but, there was no 
painful motion, edema, weakness, instability, or tenderness 
to palpitation in either foot when the appellant was 
distracted.  The examiner noted that the appellant had 
functional limitation of standing or walking to 10 minutes or 
less.  There was no evidence of abnormal weightbearing of the 
feet.  The ankles had decreased range of motion due to pain.  
The knees were painful to a level of 5-6/10 intensity.  There 
was no reported swelling or additional limitation of motion 
with flare-ups or repeated motion of any joint, including the 
spine.  There were no reported incapacitating episodes of the 
spine during the past 12 months and no reported locking or 
giving way of the knees.    The appellant had free range of 
elbow motion when distracted, but he had a 15-degree flexion 
deformity of the right elbow and a 5 degree flexion deformity 
of the left elbow.  The appellant was able to flex the elbows 
to 125 degrees to each side with complaint of pain; pronation 
and supination were limited to 30 degrees each.  The back had 
forward flexion to 10 degrees, extension to 5 degrees, 
lateral flexion to 5 degrees bilaterally, rotation to 10 
degrees bilaterally, with muscle spasm and pain with any 
attempt at motion.  The examiner diagnosed degenerative disc 
disease of the lumbosacral spine with decreased range of 
motion, bilateral metatarsalgia and ankle strain, and 
rheumatoid disease of the knees and elbows.  

VA X-rays of the knees in September 2003 revealed minimal 
degenerative changes in the left knee and no abnormalities of 
the right knee.  X-rays of the feet showed no evidence of pes 
planus, and the only abnormality noted was somewhat 
exaggerated metatarsus varus of the first, second, and third 
metatarsals bilaterally.  X-ray of the spine showed early 
degenerative disc disease at L3-L4.  X-rays of the elbows 
showed very minimal degenerative changes in the proximal 
ulnas bilaterally.    

During his April 2004 Board hearing, the appellant testified 
that he had tried to use a TENS unit for his back pain, which 
actually made his condition worse.  He also indicated that he 
was currently taking oral pain medication, but that it was 
ineffective.  He reported that his back pain made it hard to 
elevate out of bed in the morning without assistance or to 
sit for a prolonged period.  The appellant rated his back 
pain as 10/10 continuously.  He indicated that he was unable 
to perform any household chores or to life more than 10 
pounds.  He also reported pain in the groin and tingling and 
numbness in the back.  The appellant indicated that he 
currently worked as a clerk, and that he had o get up and 
walk around every hour or so in order to relax his back; he 
reported that, during the prior year, he had missed 3 to 4 
days of work due to back pain.  The appellant stated that his 
foot pain was also 10/10, and that oral pain medication 
provided only temporary relief for the foot pain.  The foot 
pain caused him problems in bearing weight, and his feet were 
sensitive to touch; the area of greatest sensitivity was the 
area of the heel.  The appellant stated that his foot pain 
did not really affect his job performance, since he had a 
desk job.  In regard to the knees, the appellant stated that 
his knees both hurt equally, continually, at an intensity of 
10/10.  The appellant stated that his elbow pain was also 
10/10 in intensity; he was furnished with elastic wraps for 
the elbows but these did not provide relief.  In addition to 
being painful, he indicated that the elbows were 
intermittently stiff, swollen, and sensitive to touch; the 
appellant also reported difficulty lifting objects due to his 
elbow pain.
 
VA podiatry clinic notes, dated in November and  December 
2004, show that the appellant was issued a night splint for 
recalcitrant plantar fasciitis of the right foot, without 
noticeable improvement.  He was issued a 3D boot and a pair 
of axillary crutches.  The axillary crutches resulted in 
underarm irritation, so he was issued forearm crutches in 
March 2005.

During a May 2005 VA examination, the appellant was observed 
to walk with an antalgic gait and to grimace.  He was 
observed to be using two forearm crutches, reportedly because 
of balance problems and foot and back pain.  The appellant 
reported that his feet were constantly painful and had caused 
him to miss work for 14 days over the past year; steroid 
injections had provided some relief but had not eliminated 
the problem.  Examination of the feet revealed no 
abnormalities, deformities, painful motion, weakness, 
instability, tenderness to palpation, or evidence of abnormal 
weightbearing.  The appellant complained of back pain, 
intensity 10/10 and continuous.  He stated that he required 
help in bathing, dressing, toileting, or driving.  Range of 
motion of the back was backward extension to -10 degrees with 
pain, forward flexion to 40 degrees with pain, left and right 
rotation to 10 degrees with pain, and left and right lateral 
flexion to 10 degrees with pain.  The appellant reported no 
incapacitating episodes due to back pain, and reported that 
repetitive motion and flare-ups resulted in escalating pain 
but no increased limitation of motion.  The appellant 
reported that his knees and elbows caused constant pain, 
especially in the mornings; he reported missing 7 days of 
work due to knee and elbow pain.  There was no locking or 
giving way, and the appellant was not observed to wear any 
knee or elbow bracing.  Range of motion of the knees was 0 to 
135 degrees without pain when the appellant was distracted, 
and there was no evidence of instability or crepitus.  Elbow 
range of motion was 0 to 145 degrees when the appellant was 
distracted, although pronation and supination were limited to 
40 degrees each due to pain.  Repeated repetitions of range 
of motion did not produce fatigue, weakness, or lack of 
endurance of either the knees or the elbows.  Diagnoses were 
degenerative disc disease of the lumbosacral spine with no 
evidence of radiculopathy, bilateral knee and elbow strain, 
and bilateral plantar fasciitis.  
   
VA X-rays of the feet in May 2005 revealed no obvious 
evidence of pes planus, but showed minimal spurring at the 
first metatarsal heads bilaterally.  X-ray of the spine 
revealed minimal degenerative disc disease at L3-L4, with no 
significant interval change since the previous examination in 
September 2003.  X-ray of the left elbow showed a small bony 
density just proximal to the ulna; X-ray of the right elbow 
showed no abnormality.  X-ray of the right knee showed no 
abnormality, while X-ray of the left knee showed minimal 
spurring of the posterior aspect of the patella, with no 
significant change since the previous examination.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 ( 1994).

Pertinent to the claims for higher ratings for the lumbar 
back, elbows, and knees, the Board points out that 
degenerative arthritis has been diagnosed.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent evaluation is assignable each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(prescribing that arthritis due to trauma, substantiated by 
x-ray findings, should be evaluated as degenerative 
arthritis).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

2.  Bilateral Plantar Fasciitis

There is no specific diagnostic code for plantar fascitis; 
hence, the RO has rated the appellant's foot disability, by 
analogy, under Diagnostic Code 5276 (acquired flatfoot).  See 
38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a rating of 10 percent is granted 
for moderate unilateral or bilateral symptoms to include 
weightbearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, and pain on manipulation and 
use of the feet.  A 20 percent (unilateral) or 30 percent 
(bilateral) rating is granted for severe symptoms to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  A 30 
percent (unilateral) or 50 percent (bilateral) rating is 
granted for pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.

Applying the pertinent evidence of appellant's symptoms to 
criteria for Diagnostic Code 5276, and affording the 
appellant the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102), the Board finds that the criteria for 
a rating of 30 percent are met.  In this regard, the Board 
notes that the overall record, to include podiatry clinic 
notes, reveals accentuated bilateral pain on use, as 
objectively demonstrated by the issue of orthotic devices and 
prescription of pain medications.  

However, the maximum 50 percent rating under Diagnostic Code 
5276 is not warranted because the clinical evidence reveals 
no marked deformity of either foot, nor is there any 
indication of severe spasm of the Achilles tendons on 
manipulation. 

The Board also finds that evaluation of the disability under 
any other potentially applicable diagnostic criteria would 
not result in a rating greater than 30 percent.  While the 
September 2003 VA medical examiner diagnosed the appellant's 
condition as metatarsalgia, for which there is a specific 
diagnostic code (Diagnostic Code 5279), but the maximum 
rating under that code is 10 percent, whether bilateral or 
unilateral.  Hence, evaluating the disability, alternatively, 
under Diagnostic Code 5279 would provide no advantage to the 
appellant. 

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain.  As noted above, 
pain, particularly on manipulation, is contemplated in the 
criteria for the 30 percent rating herein awarded.  

Accordingly, on these facts, a 30 percent, but no higher, 
rating for bilateral plantar fascitis is assignable.  

3.  Degenerative Joint Disease of the Lumbar Spine

The appellant's lumbar spine disability is characterized as 
degenerative joint disease (arthritis).  He has also been 
diagnosed with degenerative disc disease, which for rating 
purposes is characterized as intervertebral disc syndrome 
(IVDS).  

As addressed in more detail below, the rating criteria for 
IVDS changed effective September 23, 2002, and the criteria 
for diseases of the spine, including IVDS, changed effective 
September 26, 2003.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the February 
2004 SSOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS was rated as 20 percent disabling.  
Severe IVDS, with recurring attacks and intermittent relief, 
was rated as 40 percent disabling.  Pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, was 
rated as 60 percent disabling.  Under the former and revised 
criteria, the terms "mild," "moderate," "severe," and 
"pronounced" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Considering the pertinent evidence light of the criteria of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
the Board finds that the appellant's IVDS did not approach 
the criteria for an increased (60 percent) rating, since 
there was no evidence of any sciatic neuropathy or 
neurological finding appropriate to a diseased disc.  In 
fact, the earliest clinical notation of degenerative disc 
disease, as distinct from degenerative joint disease, was not 
made until September 2003.   

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).   In this case, there is no evidence that the 
appellant has had any qualifying incapacitating episodes, so 
rating under that methodology is not available.  There also 
is no evidence of any separately ratable neurological 
manifestations of IVDS to be combined with the orthopedic 
manifestations, which are discussed below (Diagnostic Codes 
5292 and 5295).     

Effective September 26, 2003, Diagnostic Code 5293 is 
eliminated and IVDS is rated under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no evidence of 
qualifying incapacitating episodes.  Evaluation under the 
General Rating Formula is discussed below.

Under the version of the rating schedule in effect prior to 
September 26, 2003, the RO rated the appellant's degenerative 
joint disease of the lumbar spine disability (Diagnostic Code 
5003) under Diagnostic Code 5292 (limitation of motion for 
the lumbar spine).  Under this diagnostic code, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating for moderate impairment, and a 40 percent rating for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The current 40 percent rating, accordingly, 
represents the maximum schedular benefit under the rating 
criteria for this diagnostic code. 

Alternatively, the appellant's disability could be rated 
under the former (pre-September 22, 2003) Diagnostic Code 
5295 (lumbosacral strain), but the maximum schedular benefit 
under that code was also 40 percent and therefore presents no 
advantage to the appellant.  Alternative rating under 
Diagnostic Code 5289 (ankylosis of the lumbar spine) or 
Diagnostic Code 5286 (complete ankylosis of the spine) is not 
warranted because there is no evidence of ankylosis.  

Effective September 26, 2003, the rating criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
are as follows. A rating of 10 percent is awarded for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A rating of 20 percent is awarded 
for forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 40 percent is awarded for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  Under the 
"new" rating schedule, normal range of motion of the 
thoracolumbar spine is as follows:  flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2005).

Under the rating schedule, full motion of the thoracolumbar 
spine is extension (forward) to 90 degrees, flexion 
(backward) to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  
38 C.F.R. § 4.71 Plate V.

Applying the medical evidence reflecting the veteran's 
symptoms with the revised schedular rating criteria detailed 
above, the Board finds that rating in excess of 40 percent is 
not warranted under the criteria that came into effect in 
September 2003, as there is no evidence of unfavorable 
ankylosis of the thoracolumbar spine (criterion for a rating 
of 50 percent) or the entire spine (criterion for a rating of 
100 percent).  

The Board also points out that, Under Note (2) at revised 
Diagnostic Code 5283 and Note (1) at revised Diagnostic Code 
5235-5242, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate.  However, in this case, there is no 
indication of a diagnosed neurological disorder, and no 
indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability; in fact, the VA medical examiner in May 2005 
diagnosed degenerative disc disease of the lumbosacral spine 
with no evidence of radiculopathy.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher under any 
of the former or revised applicable rating criteria. 

As a final note, the Board points out that, regardless of 
whether the former or revised criteria is considered, there 
is no objective evidence that there is additional functional 
loss due to pain or any of the other factors set forth in 
38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, that is not 
already contemplated in the current 40 percent rating; hence, 
these factors provide no basis for assigning any higher 
rating under any applicable rating provision.

Under these circumstances, the claim for a rating greater 
than 40 percent for service-connected lumbar spine disability 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim 
for increase, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

4.  Degenerative Joint Disease of the Elbows

The RO has assigned a 10 percent rating for each elbow under 
the provisions of Diagnostic Code 5010 (for traumatic 
arthritis), which, as noted above, is rated as degenerative 
arthritis under Diagnostic Code 5003, which, in turn, is 
rated on the basis of limitation of motion for the specific 
joint or joints involved.  

Under the rating schedule, full motion of the elbow is from 0 
to 145 degrees; full forearm pronation is to 80 degrees and 
full forearm supination is to 85 degrees.  38 C.F.R. § 4.71 
Plate I.  

Various medical treatment records and examination reports 
reflect the veteran's complaint of elbow pain.  On VA 
examination in September 2003, the appellant was able to flex 
the elbows to 125 degrees to each side with complaint of 
pain; pronation and supination were limited to 30 degrees 
each The VA medical examination of May 2005 recorded normal 
range of flexion to extension (0 to 145 degrees) but recorded 
reduced pronation and supination to 40 degrees each.  

Collectively, then, the pertinent medical evidence reveals 
limited motion of each elbow due to pain.  As there is no 
specific diagnostic code for limitation of motion of the 
elbow, the RO appropriately has assigned a 10 percent rating 
for each elbow under Diagnostic Code 5003.  Moreover, because 
each of the veteran's elbows involve a single joint, the 10 
percent rating is the maximum rating assignable under that 
diagnostic code.

Under these circumstances, the claim for a rating greater 
than 10 percent, each, for service-connected degenerative 
joint disease of the right and left elbows must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for increase, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

5.  Degenerative Joint Disease of the Knees

As noted above, pursuant to Diagnostic Code 5003, 
degenerative joint disease is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion of the knee is rated under Diagnostic Codes 5260 
(limitation of extension) and 5261 (limitation of flexion).  

Under Diagnostic Code 5260, a rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 
30 percent requires limitation of flexion to 15 degrees.  

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees.  A rating of 20 
percent requires limitation of extension to 15 degrees.  A 
rating of 30 percent requires limitation of extension to 20 
degrees.  A rating of 40 percent requires limitation of 
extension to 30 degrees, and a rating of 50 percent requires 
limitation of extension to 45 degrees.  

Overall, the medical evidence demonstrates no more than 
slightly limited flexion of each knee, and no limitation of 
extension.  For example, in September 2000, examination of 
the knees revealed tenderness to palpation, range of motion 
limited to 130 degrees bilaterally.  On VA examination in 
September 2003, range of motion of the knees was from 0 to 
100 degrees, with grimacing pain.  On VA examination in May 
2005, recorded flexion of each knee was to 135 degrees 
without pain and recorded extension of each knee was to 0 
degrees.  Standard range of knee motion is from 0 (extension) 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  The record 
also is replete with references to the veteran's chronic knee 
pain.

These findings do not warrant assignment of more than a 10 
percent rating for each knee.  Although there is no 
compensable limitation of motion under either Diagnostic Code 
5260 or 5261, there is X-ray evidence of arthritis and 
limited motion (albeit, only on flexion) due to pain; hence, 
a 10 percent for each knee-the maximum for a single, major 
joint-is assignable under Diagnostic Code 5003.  This rating 
contemplates any functional loss due to pain.  Moreover, 
absent evidence that the veteran's pain in either knee is so 
disabling as to warrant at least the next higher, 20 percent 
rating, for either knee under Diagnostic Code 5260 or 5261, 
there is no basis of any higher rating on consideration of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  
  
The record also presents no basis for assignment of any 
additional rating for either knee.  While, under certain 
circumstances, separate ratings may be assignable for 
limitation of flexion and for limitation of extension (see 
VAOPGCPREC 9-2004), here, only the veteran's knee flexion is 
shown to be limited.  Further, there is no basis for 
assignment of separate ratings for arthritis, resulting in 
limited or painful motion, and for instability, under 
Diagnostic Code 5003 and 5257, respectively, inasmuch as 
instability has not been shown.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).  For example the September 2000 and September 2003 
examiners specifically noted that there was no observed 
instability and no laxity of either knee, respectively, and 
the May 2005 examiner did not note the presence of 
instability in either knee.  There is no medical finding of 
instability of record.

Under these circumstances, the claims for a rating greater 
than 10 percent, each, for service-connected degenerative 
joint disease of the right and left knees must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for increase, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

A 30 percent rating for bilateral plantar fascitis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

A rating in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right elbow is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left elbow is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


